Citation Nr: 1123382	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served in the United States Army National Guard from February 1974 to May 1974 and with the United States Army from November 1975 to July 1977.  He also had subsequent service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated December 2007, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In February 2010, the Veteran's representative stated that the Veteran wished to cancel his hearing request.  As such, the Board considers his hearing request to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

For the sake of clarity, the Board has separated the service connection claim for bilateral hearing loss, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his hearing loss in the right ear had its onset in service.

2.  The Veteran does not have left ear hearing loss for VA compensation purposes.



CONCLUSIONS OF LAW

1.  Right ear hearing loss had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Left ear hearing loss was not incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this decision, the Board grants service connection for right ear hearing loss, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

As to the left ear hearing loss claim, the Veteran was afforded VCAA notice in February 2007 and May 2010 letters.  These letters informed him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Thereafter, the claim was readjudicated by way of a February 2011 supplemental statement of the case.

As to VA's duty to assist, the Board notes that VA has associated with the claims file the Veteran's service and post-service medical records.  In addition, the Veteran was afforded formal VA audiological examinations to determine the current nature and extent of his hearing loss and its etiology.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Service treatment records contain no complaints, treatment, or diagnosis of bilateral hearing loss.  Upon discharge from service, clinical evaluation of the ears was normal, and audiometric testing showed normal hearing as reflected in the March 1977 expiration of term of service (ETS) physical examination report.

The Veteran filed a service connection claim for hearing loss in January 2007.

In August 2008, the Veteran was afforded a VA audiological examination.  During the examination, the Veteran reported that his military job was a tactical field wireman with an assignment to an artillery unit.  He reported exposure to loud noises from 109 Howitzers without the use of hearing protection.  After discharge from service, the Veteran indicated that he worked in a city water department performing water line repair for approximately eleven years.  Thereafter, he worked for nine years as a furniture mover.  He denied loud noise exposure while moving furniture and recreational noise exposure. 

During the August 2008 audiogram, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
35
30
LEFT
25
25
15
20
35

Speech recognition score was 100 percent, bilaterally.   

Upon review of the claims file and audiometric testing results, the August 2008 VA examiner noted a slight shift bilaterally with regards to the Veteran's hearing at enlistment and upon discharge from service.  She concluded, however, that the thresholds were still within normal limits.  Additionally, she determined that audiological testing conducted at this examination reflected hearing within normal limits bilaterally for compensation and pension purposes.  Therefore, she opined that the Veteran's current complaints of bilateral hearing loss "is not caused by or a result of the [V]eteran's military experience or acoustic trauma during his military experience."

Pursuant to the Board's March 2010 remand, the Veteran underwent an additional VA audiological examination.  In this regard, according to September 2010 audiogram, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
35
LEFT
30
25
15
25
40

Speech recognition score was 100 percent in the right ear and 96 percent in the left ear.     

Legal Criteria for Service Connection Claims

The Veteran seeks service connection claim for bilateral hearing loss.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic disease, such as sensorineural hearing loss, may be presumed to have been incurred during active military service if they become manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).



Analysis

Right Ear

In this case, the medical evidence confirms that the Veteran currently has hearing loss in the right ear, as defined under 38 C.F.R. § 3.385.  In this regard, the auditory thresholds for at least three of the frequencies were 26 decibels or greater.  See August 2008 and September 2010 VA audiograms. 

As indicated, the Veteran maintains that he was exposed to acoustic trauma during service.  His service personnel records reflect that his military occupational specialty (MOS) was a field wireman and an infantryman.  As the Veteran's reports are deemed competent and credible, and his MOS's are consistent with exposure to acoustic trauma, exposure to acoustic trauma during service is conceded.  Indeed, the Veteran is already service-connected for tinnitus secondary to acoustic trauma.  

Thus, the dispositive issue in this case is whether there is a nexus between the current right ear hearing loss and service.  The Board acknowledges that the Veteran, as a layman, is competent to report the existence of his hearing problems, as they are readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record contains two etiology opinions provided by the same examiner in August 2008 and September 2010.  The examiner concluded that the Veteran's current complaints of hearing loss are not related to his military service because the current objective audiological findings do not show hearing loss.  In the September 2010 VA examination report, the examiner stated that the Veteran's hearing had not changed significantly from the 2008 evaluation.  However, as indicated above, the reported puretone thresholds listed in the objective findings on both examination reports reflect right ear hearing loss for compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, given the inconsistencies within the VA examination reports, the Board finds that the 2008 and 2010 VA etiology opinions are less-informed and therefore of limited probative value.

Notwithstanding, the Board finds that the statements provided by the Veteran during his VA examinations suggest a continuity of hearing difficulty since service.   He described having been exposed to noise during training exercises, while working in close proximity to artillery fire, and thereafter.

Although his first documented complaints related to hearing loss came many years after his discharge from active duty, the Board finds that he has provided credible and competent statements regarding noise exposure in service, and with respect to having first noticed diminished hearing ability while in service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, although the Veteran's hearing was considered normal during his service, there was a slight (not significant) threshold shift that occurred between November 10, 1973, and March 15, 1977, as noted by the VA examiner.  

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that his right ear hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear

The Board further notes that the Veteran is not shown to have a current left ear hearing loss disability, pursuant to 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

While the Veteran is competent to report that he has difficulty hearing, as it is readily observable, the question of whether he has left ear hearing loss as defined by regulation is not readily apparent to a layperson and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to diagnose a hearing loss disability, as contemplated pursuant to 38 C.F.R. § 3.385. Even an audiologist relies on diagnostic tools to identify hearing loss disability. Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of having left ear hearing loss that is related to service.

In sum, as there is no audiometric evidence of a current hearing loss disability in the left ear, the service connection claim for left ear hearing loss must be denied.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


